            Case 20-14504-amc                         Doc 9           Filed 12/04/20 Entered 12/04/20 11:35:44            Desc Main
                                                                      Document      Page 1 of 1



                                                               United States Bankruptcy Court
                                                                     Eastern District of Pennsylvania
 In re      ANINC LLC                                                                                      Case No.
                                                                                    Debtor(s)              Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for ANINC LLC in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 November 19, 2020                                                     /s/ Brad J. Sadek, Esquire
 Date                                                                  Brad J. Sadek, Esquire
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for ANINC LLC
                                                                       Sadek and Cooper
                                                                       1315 Walnut Street
                                                                       Suite 502
                                                                       Philadelphia, PA 19107
                                                                       215-545-0008 Fax:215-545-0611
                                                                       brad@sadeklaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
